UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number0-19858 USA TRUCK, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 71-0556971 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 3200 Industrial Park Road Van Buren, Arkansas (Address of principal executive offices) (Zip code) (479) 471-2500 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer Accelerated FilerXNon-Accelerated Filer Smaller Reporting Company (Do not check if a Smaller Reporting Company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX The number of shares outstanding of the registrant’s Common Stock, par value $.01, as of October 27, 2010 is 10,493,219. USA TRUCK, INC. TABLE OF CONTENTS Item No. Caption Page 1. Financial Statements Consolidated Balance Sheets (unaudited) as of September 30, 2010 and December 31, 2009 3 Consolidated Statements of Operations (unaudited) – Three Months and Nine Months Ended September 30, 2010 and September 30, 2009 4 Consolidated Statement of Stockholders’ Equity (unaudited) – Nine Months Ended September 30, 2010 5 Consolidated Statements of Cash Flows (unaudited) – Nine Months Ended September 30, 2010 and September 30, 2009 6 Notes to Consolidated Financial Statements (unaudited) 7 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 3. Quantitative and Qualitative Disclosures about Market Risk 28 4. Controls and Procedures 28 PART II – OTHER INFORMATION 1. Legal Proceedings 28 1A. Risk Factors 29 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 3. Defaults Upon Senior Securities 32 4. (Removed and Reserved) 32 5. Other Information 32 6. Exhibits 33 Signatures 34 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS USA TRUCK, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in thousands, except share amounts) September 30, December 31, Assets Current assets: Cash and cash equivalents
